                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                 )
HADRON INDUSTRIES, INC., and     )
KLEE DIENES,                     )
                                 )
     Plaintiffs,                 )
                                 )
v.                               )                      Civil No. 1:18-10830-LTS
                                 )
TRIANGLE EXPERIENCE GROUP, INC., )
ALQIMI ANALYTICS &               )
INTELLIGENCE, LLC, ROBERT E.     )
CLARE, JR., and SEAN MCCLUSKEY   )
                                 )
     Defendants.                 )
                                 )

                   ORDER ON MOTIONS TO DISMISS (DOCS. NO. 17, 19)

                                           January 9, 2019

SOROKIN, J.

        After careful review of the complaint, pending motions, and related papers, the Court

finds that the convenience of the parties, the convenience of the potential witnesses, judicial

economy, and the interests of justice are served by transferring this case to the United States

District Court for the Eastern District of Virginia pursuant to 28 U.S.C § 1404(a). 1 The motions

to dismiss, Docs. No. 17, 19, are therefore ALLOWED IN PART, only to the extent they seek

transfer, and are DENIED AS MOOT in all other respects. Whether Massachusetts law applies

to any or all of the conduct alleged in the Complaint is not a question resolved by this Order.



1
  28 U.S.C. § 1404(a) provides that “[f]or the convenience of parties and witnesses, in the
interest of justice, a district court may transfer any civil action to any other district or division
where it might have been brought or to any district or division to which all parties have
consented.” This case could have properly been brought in the Eastern District of Virginia
because “a substantial part of the events or omissions giving rise to the claim occurred” in that
District. 28 U.S.C. § 1391(b)(2).
Similarly, transfer is warranted whether or not the Court may exercise personal jurisdiction over

any or all of the defendants. Accordingly, the Court need not resolve that dispute. The Clerk

shall transfer this case to the United States District Court for the Eastern District of Virginia.



                                                       SO ORDERED.


                                                        /s/ Leo T. Sorokin
                                                       Leo T. Sorokin
                                                       United States District Judge




                                                  2
